DETAILED ACTION
Response to Amendment
The Amendment filed March 24, 2022 has been entered. Claims 1 – 20 are pending in the application. The amendment to the claims have overcome the claim objections and 112 rejections set forth in the last Non-Final Action mailed December 24, 2021.
Claim Objections
Claim 4 is objected to because of the following informality. Appropriate correction is required.
Claim 4, lines 4-5: ““a counter-bore is formed into a lower end of each of the diffusers that is spaced radially inward from an outer surface of the diffusers to define an outer wall on the lower end” should read --a counter-bore is formed into a lower end of each of the diffusers that is spaced radially inward from an outer surface of the diffusers to define an inner wall on the lower end--. In figs. 2 and 3, counter bore is 44 and this bore defines “an inner wall” on the lower end of the diffuser.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations  “a neck formed adjacent to and radially inward from each upper shoulder and having an axial terminal end, so that when the diffusers are stacked the neck is circumscribed by the upper and lower shoulders” in lines 7-9 and “the axial terminal end of the neck extends past the lower shoulder on an adjacent upper one of the diffusers and is out of contact with the adjacent upper one of the diffusers” in lines 11-13. The claim is indefinite because it is unclear as to how “the axial terminal end” is out of contact with adjacent upper one of the diffusers? If the “axial terminal end” is an upper end/rim (39) or “an end” of the neck that joins with either upper shoulder (37) or rim (39), then in both cases there is a contact of “the axial terminal end” with wall 44 of the diffuser. The claim is examined as best understood by the examiner.
Claims 2 – 10 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth et al. (US 8,891,076 – herein after Sheth) in view of Johnson et al. (US 2017/0102009 – herein after Johnson) and evidenced by Ruffin et al. (US 9,903,475 – herein after Ruffin).
In reference to claim 1, Sheth teaches an electrical submersible pump for pumping well fluid (in fig. 1), comprising (see fig. 5):
a housing (30) having a longitudinal axis (vertical axis); 
a stack of diffusers (36) within the housing, each of the diffusers having a upper shoulder (see fig. A below) and a lower shoulder (see fig. A below), the shoulders formed along an outer periphery of each of the diffusers; and 
a neck (see fig. A below) formed adjacent to and radially inward from each upper shoulder and having an axial terminal end (see fig. A below), so that when the diffusers are stacked the neck is circumscribed by the upper and lower shoulders (as seen in fig. 5) [each shoulder circumscribes around lower portion of the neck; as per google: the term “circumscribe” in terms of geometry is defined as “draw (a figure) around another, touching it at points but not cutting it”],
the lower shoulder of each of the diffusers is in axial compressive abutment with the upper shoulder of an adjacent lower one of the diffusers (as seen in fig. 5), and
that the axial terminal end of the neck extends past the lower shoulder on an adjacent upper one of the diffusers (i.e. extends to the left of the lower shoulder) and is out of contact (partially) with the adjacent upper one of the diffusers [note: the asserted neck with axial terminal end in Sheth and the neck with axial terminal end (as best understood by the examiner) in the instant application are very similar in construction].

    PNG
    media_image1.png
    871
    738
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Sheth to show claim interpretation.
Sheth does not teach the shoulders having a conical shape.
However, Johnson teaches a similar electrical submersible pump (in figs. 1-3) comprising: 
a housing (33) having a longitudinal axis (37); 
a stack of diffusers (39+65, 41; see ¶23) within the housing, each of the diffusers having a conical upper shoulder (wall 77a, in fig. 3) and a conical lower shoulder (wall in 65 that touches wall 77a, in fig. 3) [please note the asserted shoulders being conical in view of fig. 2], the shoulders formed along an outer periphery of each of the diffusers; and 
a neck (wall 77b) formed adjacent to and radially inward from each upper shoulder and having an axial terminal end (75), so that when the diffusers are stacked the neck is circumscribed by the upper and lower shoulders (as seen in fig. 2),
the lower shoulder of each of the diffusers is in axial compressive abutment (see ¶37) with the upper shoulder of an adjacent lower one of the diffusers (as seen in fig. 2).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the upper and lower shoulders in the pump of Sheth with a conical shape as taught by Johnson for the purpose of facilitating the stacking of diffusers [As evidenced by Ruffin (col. 6, lines 17-28), providing tapered walls to objects (in Ruffin, object being packing rings 32) facilitates stacking of the objects on one another]. At the time of the effective filing date of the invention, it would have been obvious to the person of ordinary skill in the art to substitute a conical surface such as of Johnson for the flat surface of Sheth since flat and angled mating surfaces are recognized as equivalence for their use in the positioning/coupling art and selection of any of these known equivalents to position the diffusers relative to one another would be within the level of ordinary skill in the art (Note MPEP 2144.06).
In reference to claim 2, Sheth, as modified, teaches the pump, wherein the upper shoulder and of the lower shoulder of each of the diffusers has a taper angle.
Sheth, as modified, remains silent on the pump, wherein the taper angle of the upper shoulder and of the lower shoulder of each of the diffusers is in a range from 10 to 30 degrees relative to a plane perpendicular to the axis
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to have construct the taper angle of the shoulders with a claimed range in the modified pump of Sheth since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note, there are no indications in the disclosure as filed that the claimed range is any way unique or produces unexpected results. 
In reference to claim 3, Sheth, as modified, teaches the pump, wherein: the upper shoulder and the lower shoulder of each of the diffusers slope downward and outward relative to the axis.
In reference to claim 4, Sheth, as modified, teaches the pump, wherein (see fig. A above): 
a counter-bore is formed into a lower end of each of the diffusers that is spaced radially inward from an outer surface of the diffusers to define an outer wall on the lower end (see 112b above for interpretation: the counter bore defines an inner wall on the lower end of the diffuser);
the lower end of each of the diffusers slides over the neck of the adjacent lower one of the diffusers so that the counter-bore receives the neck; and
wherein the upper and lower shoulders each circumscribe the neck (each shoulder circumscribes around lower portion of the neck; as per google: the term “circumscribe” in terms of geometry is defined as “draw (a figure) around another, touching it at points but not cutting it”).
Allowable Subject Matter
Claims 5 – 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5 and 11, the prior arts on record alone or in combination fails to teach the arrangement with specific following feature in the electrical submersible pump: conical/tapered upper and lower ends in each of the hubs of the plurality of impellers. The closest prior art for the feature of “stacked impellers or hubs of the impellers” considered was Chang et al. (US 2017/0167498).
Regarding claim 6, the prior arts on record alone or in combination fails to teach the arrangement with specific following features in the electrical submersible pump assembly: conical upper and lower ends in each of the hubs of the plurality of impellers; conical lower end in the up thrust runner; and conical upper end in the down thrust runner. The closest prior arts considered were: for the feature of “stacked impellers or hubs of the impellers” Chang et al. (US 2017/0167498); “up thrust runner and down thrust runner” Ye et al. (US 2017/0241428), Gahlot et al. (US 2017/0002823), Johnson et al. (US 2015/0226219).
Regarding claim 7, the prior arts on record alone or in combination fails to teach the arrangement with specific following features in the electrical submersible pump assembly: conical upper and lower ends in each of the hubs of the plurality of impellers; conical lower end in the up thrust runner; up thrust bearing; down thrust bearing; and conical upper end in the down thrust runner. The closest prior arts considered were: for the feature of “stacked impellers or hubs of the impellers” Chang et al. (US 2017/0167498); “up thrust runner and down thrust runner” Ye et al. (US 2017/0241428), Gahlot et al. (US 2017/0002823), Johnson et al. (US 2015/0226219); “up and down thrust bearing” Meyer Aron. (US 2018/0313359), Howell et al. (US 2018/0306245).
Regarding claim 8, the prior arts on record alone or in combination fails to teach the arrangement with specific following features in the electrical submersible pump assembly: up thrust shell having an outer wall with conical upper and lower shoulders; conical lower end in the up thrust runner; up thrust bearing; down thrust bearing; down thrust shell having an outer wall with conical upper and lower shoulders; and conical upper end in the down thrust runner. The closest prior arts considered were: for the feature of “stacked impellers or hubs of the impellers” Chang et al. (US 2017/0167498); “up thrust runner and down thrust runner” Ye et al. (US 2017/0241428), Gahlot et al. (US 2017/0002823), Johnson et al. (US 2015/0226219); “up and down thrust bearing” Meyer Aron. (US 2018/0313359), Howell et al. (US 2018/0306245); “thrust shell” Gahlot et al. (US 2017/0002823).
Regarding claim 17, the prior arts on record alone or in combination fails to teach the arrangement with specific following features in the electrical submersible pump assembly: tapered upper and lower ends in each of the hubs of the plurality of impellers; up thrust shell having an outer wall with tapered upper and lower shoulders; tapered lower end in the up thrust runner; up thrust bearing; down thrust bearing; down thrust shell having an outer wall with tapered upper and lower shoulders; and tapered upper end in the down thrust runner.
Claims 9 and 10 depend on claim 8.
Claims 12 – 16 depend on claim 11.
Claims 18 – 20 depend on claim 17.

Response to Arguments
The arguments, with respect to claim 1, filed March 24, 2022, have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Sheth.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746